[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-15824                SEPTEMBER 6, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                   D. C. Docket No. 05-20162-CR-UUB

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                  versus

JESUS ALBERTO RODRIGUEZ,
a.k.a Jesus A. Rodriguez,

                                                      Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (September 6, 2006)


Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
      Jesus Alberto Rodriguez, Jr. pled guilty to conspiracy to possess with intent

to distribute more than 500 grams of cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B), and 846, and was sentenced to 46 months’ imprisonment.

On appeal, he argues the district court erred in: (1) denying his motion to suppress

evidence seized during his arrest; and (2) imposing a two-point sentencing

enhancement for his co-conspirator’s possession of a dangerous weapon pursuant

to U.S.S.G. § 2D1.1(b)(1). The district court did not err, and we affirm.

      Rodriguez first argues the district court erred in denying his motion to

suppress because the officers did not have probable cause to arrest him and,

therefore, the subsequent searches of him and his vehicle were unlawful. “A

district court’s ruling on a motion to suppress presents a mixed question of law and

fact.” United States v. Zapata, 180 F.3d 1237, 1240 (11th Cir. 1999). We review

the district court’s factual findings for clear error and its application of the law to

those facts de novo. Id. “[A]ll facts are construed in the light most favorable to

the prevailing party below.” United States v. Bervaldi, 226 F.3d 1256, 1262 (11th

Cir. 2000). “The individual challenging the search bears the burdens of proof and

persuasion.” United States v. Cooper, 133 F.3d 1394, 1398 (11th Cir. 1998).

      The constitutional validity of a warrantless arrest depends upon whether, at

the time of the arrest, the officer had probable cause to make the arrest. Beck v.



                                            2
Ohio, 85 S. Ct. 223, 225 (1964). “[P]robable cause . . . is a doctrine of reasonable

probability and not certainty.” United States v. Magluta, 44 F.3d 1530, 1535 (11th

Cir. 1995). Probable cause exists when “the facts and circumstances within the

officer’s knowledge, of which he or she has reasonably trustworthy information,

would cause a prudent person to believe, under the circumstances shown, that the

suspect has committed, is committing, or is about to commit and offense.” United

States v. Lyons, 403 F.3d 1248, 1253 (11th Cir. 2005) (quotation omitted).

“Moreover, when a group of officers is conducting an operation and there exists at

least minimal communication between them, their collective knowledge is

determinative of probable cause.” United States v. Wilson, 894 F.2d 1245, 1254

(11th Cir. 1990).

      The district court did not err in determining the police had probable cause to

arrest Rodriguez. At the time of Rodriguez’s arrest, officers were aware that

Mariano Cardoso, whom they arrested earlier that day, was involved in the

distribution of cocaine. Officers had previously seen Rodriguez’s red Tahoe

parked at Cardoso’s home around the same time that Cardoso had told an

undercover agent that he had met with his supplier near his home. Further,

Rodriguez arrived at Cardoso’s home fifteen minutes after Jesus Rodriguez, Sr.’s

(“Padrino’s”) conversation with Miami Police Officer Soler, who, after pretending



                                          3
to be Cardoso, persuaded Padrino to come to Cardoso’s home to exchange the

cocaine. When Officer Soler emerged from the house, he observed Rodriguez

change directions and walk away from the house. He also heard another officer

yell that an occupant of the Tahoe had a gun. Based on the totality of the

circumstances, the officers possessed sufficient information to conclude that

Rodriguez was probably transporting cocaine to Cardoso’s home. Therefore, the

district court did not err in denying Rodriguez’s motion to suppress the evidence

obtained as a result of his arrest and search.

      Rodriguez next argues the district court erred in enhancing his sentence

based on Padrino’s possession of a firearm. The government responds Rodriguez

waived his right to appeal the sentencing enhancement in his plea agreement.

Whether a defendant knowingly and voluntarily waives his right to appeal his

sentence is a question of law subject to de novo review. United States v. Benitez-

Zapata, 131 F.3d 1444, 1446 (11th Cir. 1997).

      The right to appeal a sentence is a statutory right that can be waived if done

so knowingly and voluntarily. See United States v. Bushert, 997 F.2d 1343, 1350

(11th Cir. 1993). We will enforce a sentence appeal waiver if the Government

demonstrates either “(1) the district court specifically questioned the defendant

concerning the sentence appeal waiver during the Rule 11 colloquy, or (2) it is



                                            4
manifestly clear from the record that the defendant otherwise understood the full

significance of the waiver.” Id. at 1351. During the plea colloquy, it is insufficient

for the district court merely to inform the defendant that he may appeal “under

some circumstances.” See id. at 1352-53. Rather, the court must specifically

explain to the defendant the nature and extent of the appeal waiver. See United

States v. Buchanan, 131 F.3d 1005, 1008 (11th Cir. 1997).

      The record supports the conclusion that Rodriguez knowingly and

voluntarily waived his right to appeal his sentence. The district court reviewed the

specific terms of the waiver with Rodriguez at the Rule 11 hearing, and Rodriguez

repeatedly indicated his understanding of the scope and consequences of his

waiver. Rodriguez’s claim is covered by the appeal waiver, and none of the

exceptions to it apply. Accordingly, as Rodriguez’s appeal waiver precludes

review of his sentencing enhancement, we affirm.

      AFFIRMED.




                                          5